The accused was indicted for murder in the first degree and convicted of murder in the second degree.
Without dispute in the evidence the appellant killed her husband by stabbing him with a knife.
The factual issues revolve around the question of whether or not the defendant acted in self-defense, as she claimed.
The evidence for the State established facts upon which the jury was amply warranted in finding that the homicide was without legal justification.
We think also that we would be out of harmony with the rule if we should hold that a new trial should have been granted.
Comparatively few questions are presented relating to the rulings of the court incident to the introduction of the evidence. These need not be discussed because they are controlled by elementary rules of evidence. It is to be noted also that counsel failed to adhere to the rule that requires that an exception be reserved to the ruling of the court in matters of instant concern. York v. State,21 Ala. App. 155, 106 So. 797; Gray v. State, 30 Ala. App. 190,6 So. 2d 901.
We do not find any prejudicial error in this record. The judgment of the court below is therefore ordered affirmed.
Affirmed.
BRICKEN, P.J., not sitting.